PER CURIAM.
This is an appeal from an order refusing to issue a writ of habeas corpus on the application of a prisoner incarcerated under the judgment of a Maryland State Court. Although it appears that the prisoner has made application to many Maryland judges which have been denied, it does not appear that he has exhausted his remedies under the state law. The application was, therefore, properly denied, 28 U.S.C.A. § 2254. It appears, also, that there is no certificate of probable cause as required by statute. 28 U.S.C.A. § 2253. The appeal must therefore be dismissed. Edmondson v. Swenson, Warden, 4 Cir., 165 F.2d 432.
Appeal dismissed.